DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-26 are pending.  Applicant’s previous election of Group I, and the following species, claims 1-9, 11-17 still applies and claims 10, 18-26 remain withdrawn.

    PNG
    media_image1.png
    76
    639
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 04/28/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintec (JP 2015-203807, provided by Applicant, see machine translation) in view of Tamura et al. (U.S. 2015/0210797) in view of Iwai et al. (WO 2016/093133, see machine translation) in view of Doi et al. (JP 2015-042708, see machine translation) in view of Krawinkel et al. (U.S. 2003/0215660).
“Polymerizable group equivalent” has a controlling definition in the present specification (see [0154] of the present PGPub).
Regarding claims 1, 3-9, 11-17, Lintec teaches an optical film (inherently having some optical properties) comprising a base layer of cellulose acetate (a cellulose ester as in claim 8) with a thickness overlapping claims 1 and 5-7 ([0030]-[0031]) provided with a hardcoat formed by polymerizing a polymerizable polysiloxane compound, a polymerizable fluorpolymer compound and a polymerizable (non-siloxane and non-fluoropolymer) compound, wherein the 
Lintec does not disclose the amount of polymerizable groups in the siloxane compound.  However, Tomura is also directed to a hard coat composition with slipping/antifouling properties (see abstract) and using polymerizable polysiloxanes (as generally sought by Lintec) including polymerizable polysiloxanes having reactive acrylate groups (obvious in Lintec as explained above) with certain tradenamed products (e.g., X-22-164, [0140], [0153], [0159]) inherently having a polymerizable group equivalent within the claimed range (based on the present specification) being alternatives to the polymerizable siloxane tradnamed products (i.e., the BYK products) already disclosed in Lintec (see [0047] of Lintec compared).  Thus, it would have been obvious to have used the acryloyl functional polysiloxanes compounds from Tomura (including the tradenamed product discussed above) as the polymerizable polysiloxane compound generally called for in Lintec because it provides the acrylate functionality desired in Lintec (as explained above) and also because Tomura discloses that such compounds are suitable for the same general 
Lintec discloses that the film may be adhered to electronic devices ([0090], [0001]) but a cushioning layer is not disclosed.
However, Iwai is also directed to adhering film used to adhere things onto electronic devices, like in Lintec, and teaches that an adhesive cushioning layer may be used to absorb shock ([0001]) and with the cushioning layer comprising a styrene butadiene copolymer elastomer (as in Applicant’s elected species and claims 12-13) ([0014]) having a tan peak (overlapping the claimed range of more than 0.1) in a frequency range within the claimed range ([0011]), as in claim 11 (the temperature is not the same as in the present application, but given the degree of overlap, the frequency range in Iwai would still fall within the claimed range when measured at the claimed temperature), and with the cushioning layer comprising silica filler as in claims 16-17 ([0028]).  The cushioning layer may include an additional sub-layer of pressure sensitive adhesive ([0033]) or it may be adhesive by itself ([0023], tack being a type of adhesion) and the pressure sensitive adhesive layer (part of the overall cushioning layer) may contain polymerizable compounds ([0040]) as in claim 14.  Because the cushioning layer of Iwai is intended to adhere to the electronic device it would be on the opposite side of the base film as the hard coat layer (which is intended to be an external layer) as in claim 9.  Thus, it would have been obvious to have used a cushioning layer from Iwai as the adhesive in Lintec in order to provide shock absorbing properties as taught by Iwai.
In addition and as an alternative to the above regarding Iwai in modified Lintec, Doi is also directed to cushioning adhesives for bonding things to electronic devices that may be used to absorb shock ([0001]) and teaches that such a layer may include a styrene butadiene 
In addition to the teachings of Iwai and/or Doi in modified Lintec regarding the polymerizable compound in the cushioning layer (as discussed above), Krawinkel is also directed to styrene butadiene elastomer/rubber based adhesives (see abstract) and discloses that cohesive properties and adhesion may be improved ([0014], [0018]) by incorporated polymerizable groups/compound (various ingredients meet the claim limitation, e.g., the crosslinkable copolymer [0011], the second block copolymer [0012] when provided with, e.g., maleic anhydride or silane groups [0024], and/or the crosslinking promoter polyfunctional acrylate [0047]).  Thus, it would have been obvious to have used the additional functional groups (and compounds containing those additional functional groups) from Krawinkel in the cushioning layer of modified Lintec because such compounds result in improved cohesive properties and adhesion.  Further to the above, it would have been obvious to have used the above compounds from Krawinkel in the cushioning layer itself from Iwai and/or Doi in .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintec (JP 2015-203807, provided by Applicant, see machine translation) in view of Tamura et al. (U.S. 2015/0210797) in view of Iwai et al. (WO 2016/093133, see machine translation) in view of Doi et al. (JP 2015-042708, see machine translation) in view of Krawinkel et al. (U.S. 2003/0215660), as applied to claim 1 above, and further in view of Tsukamoto et al. (WO 2015/129312, see US. 2016/0340550).
Regarding claim 2, modified Lintec discloses all of the above limitations but does not disclose the surface roughness of the hard coat layer.  However, Tsukamoto is also directed to hard coat layers and teaches that surface roughness (of the exposed surface opposite the base film) should be within the claimed range in order to provide antiblocking properties and reduced haze (see abstract, [0098]).  The surface roughness is average surface roughness as claimed.  Thus, it would have been obvious to have used the roughness from Tsukamoto for the hard coat layer in modified Lintec in order to provide antiblocking properties and reduced haze.  The roughness in Tsukamoto in modified Lintec is not measured via the claimed methodology but given the degree of overlap, the roughness would still overlap the claimed range if measured under the claimed conditions.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  In the context of unexpected results, the claims are not remotely commensurate in scope with the data in the present application (in terms of type and amount of materials used).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787